Citation Nr: 0831859	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to January 
1974, and from January 1975 to November 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed and continued the 
pervious denial of service connection for post-traumatic 
stress disorder (PTSD).  

In June 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a May 2003 
rating decision.  The veteran was notified of this decision 
and of his appeal rights.  He did not appeal the decision.  

2.  Since the May 2003 rating decision which denied service 
connection for PTSD, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
not been presented or secured.  


CONCLUSION OF LAW

The May 2003 rating decision, which denied entitlement to 
service connection for PTSD, is final, and evidence received 
since that decision is not new and material.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations  
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  
B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service injury or disease; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  
The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Decision

At the time of the May 2003 rating decision, which denied 
service connection for PTSD, the evidence of record consisted 
of the veteran's service treatment records, VA outpatient 
treatment records from October 2000 to January 2002, a March 
2003 personal statement by the veteran, and results from a 
December 2000 VA general examination.  In the May 2003 rating 
decision, the RO noted the veteran's PTSD diagnosis of 
record, which was reported in VA outpatient treatment records 
as beginning in childhood with extreme physical and verbal 
abuse.  The RO concluded that because there is no evidence of 
an in-service stressor attributable to the veteran's PTSD, 
service connection for PTSD is not warranted.  The veteran 
was notified of the denial in a May 2003 letter, including 
his appeal rights, and he did not appeal the decision.  Thus, 
the May 2003 decision is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

The veteran contends that his PTSD is due to traumatic events 
during his lifetime.  In a March 2003 personal statement, the 
veteran states that his claim for PTSD is "not all service 
connected," but originated from physical and verbal abuse by 
his father from age five to seventeen years old.  He 
explained that during service, he began to use drugs because 
he could not forget the abuse from his father.  The veteran 
asserts that service connection is warranted for his PTSD.  

Based upon the evidence of record, the Board finds that the 
veteran has not presented evidence since the May 2003 rating 
decision which raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.  
Since the May 2003 rating decision, the only evidence 
received into the record is a July 2004 lay statement.  The 
July 2004 statement by D.F. and V.F. states that they have 
known the veteran since he was a child and encouraged him to 
join the Army.  They explained that after the veteran's 
discharge from service, he was very negative, addicted to 
alcohol, and was not the same person today as he was prior to 
service.  While the evidence is new in that the veteran did 
not previously submit it, the letter is not material, as it 
does not show that his current PTSD was incurred during, or 
related to, service.  More importantly, the Board 
acknowledges the diagnosis of PTSD of record, but there is no 
indication of a verified stressor to support a diagnosis of 
PTSD.  The July 2004 lay statement does not provide 
information of such stressor, and the veteran has not 
presented or referred to the existence of any evidence that 
supports his contentions.  In this case, the additional 
evidence submitted continues to show that no verified 
stressor exists to support a diagnosis of PTSD.  The veteran 
has not alluded to any stressful events during his military 
service, but rather refers to events surrounding his 
childhood which have caused his PTSD.  

This lack of evidence of an in-service stressor along with 
corroboration is fatal to his attempt to reopen his claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (there must be new 
and material evidence as to any aspect of the claim which was 
lacking at the time of the last final denial in order to 
reopen the claim).  Because the reported diagnosis of PTSD 
has been based upon the veteran's childhood abuse and 
uncorroborated account of an in-service stressor, the 
evidence added to the claims file since the May 2003 rating 
decision does not constitute new and material evidence 
sufficient to reopen the claim for service connection for 
PTSD, and the 2003 denial remains final.  

We do not doubt that the veteran sincerely believes such a 
relationship exists, but he is not competent, as a layperson, 
to render an opinion as to medical causation.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2004 letter sent to the veteran.  In 
the letter, the veteran was informed that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post- 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the July 2007 VCAA letter.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letter stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim for service 
connection for PTSD in the July 2007 VCAA letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records, and 
private treatment records.  

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
his claim.  The veteran has not brought forth new and 
material evidence to reopen the claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been presented, the 
application to reopen the claim of entitlement to service 
connection for PTSD is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


